First, appellant argues that counsel was ineffective for failing
                  to engage in pretrial discovery, because had counsel done so, he would
                  have obtained the surveillance video from the shoe store. Appellant has
                  failed to demonstrate deficiency or prejudice. The district court's finding
                  that the video was destroyed before appellant was arrested or counsel was
                  appointed is supported by substantial evidence in the record, Appellant
                  thus failed to demonstrate that counsel's performance was deficient in not
                  obtaining a video that had already been destroyed. Moreover, because
                  several witnesses had viewed the video before it was destroyed in the
                  store's ordinary course of business and testified that it depicted appellant
                  purchasing merchandise with the stolen credit card, appellant cannot
                  demonstrate a reasonable probability of a different outcome had the video
                  been available. We therefore conclude that the district court did not err in
                  denying this claim without an evidentiary hearing.
                              Second, appellant argues that counsel was ineffective for
                  violating appellant's right to a speedy trial. Appellant has failed to
                  demonstrate deficiency or prejudice. This court has previously held that
                  appellant's right to a speedy trial was not violated, Ross v. State, Docket
                  No. 52921 (Order of Affirmance, November 8, 2010), and that holding is
                  the law of the case, Hall v. State, 91 Nev. 314, 315-16, 535 P.2d 797, 798-
                  99 (1975). Thus appellant cannot demonstrate that any action or inaction
                  of counsel violated the right. Moreover, appellant's claim that he was
                  prejudiced because the delayed trial resulted in the loss of the shoe store
                  surveillance video was patently without merit where the video was
                  destroyed before appellant was arrested and was thus unavailable for trial
                  regardless of when it was held. We therefore conclude that the district
                  court did not err in denying this claim without an evidentiary hearing.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    Ae
                               Third, appellant argues that counsel was ineffective because a
                   communication breakdown prevented appellant from being able to assist
                   counsel in the preparation of his defense, including explaining his conduct
                   or offering any potential alibis. Appellant has failed to demonstrate
                   deficiency or prejudice. The only specific information appellant alleged
                   was regarding his alibi for the theft at the Santa Fe casino, but the State
                   moved to dismiss those charges before trial such that, even if his claims
                   were true, appellant could not demonstrate a reasonable probability of a
                   different outcome had there been better communication. Appellant
                   otherwise failed to specify what explanation or alibi he would have given
                   counsel or how it would have affected the outcome at trial. See
                   Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984) (holding
                   that a petitioner is not entitled to an evidentiary hearing where his claims
                   are unsupported by specific factual allegations that, if true, would have
                   entitled him to relief). We therefore conclude that the district court did
                   not err in denying this claim without an evidentiary hearing.
                               Fourth, appellant argues that counsel was ineffective for
                   failing to object to expert testimony pertaining to pickpockets and
                   distraction thefts where the witness was not noticed as an expert.'
                   Appellant has failed to demonstrate deficiency or prejudice. Appellant
                   made only a bare allegation that the detective's testimony amounted to
                   expert opinion. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6

                         'Appellant's opening brief refers to transcript pages containing the
                   testimony of Detective Rader. However, Detective Rader did not testify to
                   the allegedly objectionable facts. Rather, Detective Flenner did, and
                   appellant's petition and supplement below both raise this claim in
                   conjunction with Detective Flenner. Accordingly, our analysis of this
                   claim is in regard to the testimony of Detective Flenner.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce)
                (1987) ("It is appellant's responsibility to present relevant authority and
                cogent argument; issues not so presented need not be addressed by this
                court."). Further, even assuming that the detective did give expert
                testimony that was not noticed pursuant to NRS 174.234(2), appellant
                made no allegation that the omission was made in bad faith such that the
                district court would have excluded the testimony. See NRS 174.234(3)(b).
                We therefore conclude that the district court did not err in denying this
                claim without an evidentiary hearing.
                            Fifth, appellant argues that counsel was ineffective for failing
                to retain a defense expert to rebut the expert testimony of Detective
                Flenner. Appellant has failed to demonstrate deficiency or prejudice.
                Appellant, who acknowledges that Detective Flenner was not noticed as
                an expert witness, has failed to demonstrate that counsel was objectively
                unreasonable in failing to anticipate the testimony and retain a defense
                expert to meet it. Moreover, even had a defense expert testified that
                appellant's actions were also consistent with non-criminal activity, there
                was no reasonable probability of a different outcome where the victim
                testified that only appellant was close enough to her to take her wallet and
                appellant used the victim's stolen credit card shortly after the theft. We
                therefore conclude that the district court did not err in denying this claim
                without an evidentiary hearing.
                            Sixth, appellant argues that counsel was ineffective for failing
                to properly challenge the use of a preliminary-hearing transcript in lieu of
                live testimony at the trial and for not making an offer of proof as to what
                additional questions counsel would have posed to a live trial witness.
                Appellant's bare claim has failed to demonstrate deficiency or prejudice.
                Appellant did not specify what additional efforts the State should have

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                     made to procure the witness, what additional questions counsel could have
                     posed to a live witness, or how the results would have led to a reasonable
                     probability of a different outcome at trial. We therefore conclude that the
                     district court did not err in denying this claim without an evidentiary
                     hearing.
                                 Seventh, appellant argues that counsel was ineffective for
                     failing to renew at trial his preliminary-hearing objection for violating the
                     best evidence rule. Appellant's bare claim has failed to demonstrate
                     deficiency or prejudice where he does not identify the objection that
                     counsel should have renewed. To the extent appellant is claiming, as he
                     did below, that counsel should have renewed an objection to testimony
                     about the shoe store surveillance video on the grounds that it was not the
                     best evidence, counsel made no such objection at the preliminary hearing
                     that he could have renewed at trial. Moreover, even had counsel objected
                     to testimony about the video, the law of the case is that the best-evidence-
                     rule exception in NRS 52.255(1) was satisfied.    Ross v. State, Docket No.
                     52921 (Order of Affirmance, November 8, 2010); see also Hall, 91 Nev. at
                     315-16, 535 P.2d at 798-99. Accordingly, there was no reasonable
                     probability that the district court would have sustained the objection and,
                     thus, of a different outcome at trial. We therefore conclude that the
                     district court did not err in denying this claim without an evidentiary
                     hearing.
                                 Eighth, appellant argues that counsel was ineffective for
                     failing to raise certain objections during the State's closing arguments and
                     at sentencing and for failing to move post-verdict to dismiss the case for
                     lack of evidence. These claims were not raised below, and we decline to
                     consider them in the first instance on appeal, See Davis v. State, 107 Nev.

SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1907A    c'e10
                600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by Means
                v. State, 120 Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004).
                            Finally, appellant argues that the cumulative errors of trial
                counsel warrant a new trial. Appellant has identified no errors of counsel,
                so there are no errors to cumulate. We therefore conclude that the district
                court did not err in denying this claim.
                            For the foregoing reasons, we find appellant's claims to be
                without merit, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                    Pickering 1




                cc:   Hon. Michael Villani, District Judge
                      Matthew D. Carling
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A